Citation Nr: 0335828	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for discoid lupus 
erythematous.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran is reported to have served on active military 
duty from September 1960 to June 1964.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in pertinent part, denying 
service connection for discoid lupus erythematous.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto have been codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In this instance, notice of the VCAA was provided by an 
October 2000 statement of the case.  A further development 
letter was sent to the veteran at his most recent address of 
record in August 2002.  However, unfortunately, the veteran 
was not fully afforded notice of what VA would do and what he 
needed to submit to substantiate the appealed claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be accomplished upon remand.  

In July 1999, the veteran stated that his scalp was treated 
for a skin disorder at a dispensary in June 1963 while 
stationed in Germany.  Post service, the veteran was granted 
service connection in a December 1965 rating action for 
alopecia areata of the scalp, based on a November 1965 VA 
examination noting an area of baldness with alopecia-type 
follicles unchanged since service.  He now contends that the 
skin condition first found in 1963 is one and the same as his 
claimed discoid lupus erythematous, and that the condition 
has persisted since service.  

By several letters from the RO the veteran was requested to 
provide any medical evidence showing that his claimed 
disorder developed in service.  However, in his July 1999 
submission the veteran informed that he had no medical 
records from his period of service.  

In 1971, the veteran received private medical care at a 
Hospital of the Philadelphia College of Osteopathic Medicine.  
Records of that treatment contained within the claims folder 
show that the veteran then had symptoms of anemia, fatigue, 
and fever of unknown origin.  The cause of the condition was 
unknown, but treating medical personnel assigned differential 
assessments including fever of unknown etiology, lupus 
erythematous, leukemia, and cranial lesion or neoplasm.  
However, an examiner did then note that the veteran had an 
erythematous butterfly-type rash over the nose.  The Board 
notes that this sign may be indicative of lupus.  

Medical treatment records of Thomas Burke, D.O., a private 
osteopath, dating from 1998 and 1999, inform that he treated 
the veteran for facial dermatitis from July 1998, with biopsy 
analysis confirming a diagnosis of discoid lupus 
erythematous.  The osteopath initially assigned a 
differential diagnosis of discoid lupus erythematous versus 
sarcoidosis.  He also noted the presence of alopecia.   

Medical records have been requested from Howard Goldman, 
D.O., who the veteran reported in April 1999 had treated him 
from September 1998 to that date.  However, records have not 
been received from that osteopath.  Hence, under 38 U.S.C.A. 
§ 5103A the veteran must be notified and offered an 
opportunity to secure the records himself.  

In support of the veteran's claim, the veteran's 
representative points to the February 2000 VA examination, 
wherein the examiner notes a 40-year history of discoid lupus 
erythematous.  However, there are no medical records used by 
the examiner to support that conclusion.  The Board can only 
conjecture that this was a statement based on the asserted 
history presented by the veteran.  That mere restatement of 
the veteran's reported history alone cannot support the 
claim.  LeShore V. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence". . . and cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992)).  

Accordingly, based on the mixed findings in the medical 
record and the absence of an adequate medical opinion 
addressing the etiology of the veteran's discoid lupus 
erythematous, a VA examination benefited by a review of the 
medical record within the claims folder, is necessary to 
address the veteran's claim.  

The following additional development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claim of entitlement to service 
connection for discoid lupus 
erythematous.  The RO should 
emphasize to the veteran that he is 
ultimately responsible to provide the 
necessary evidence.  The RO should 
also advise that VA will make efforts 
to obtain relevant evidence, such as 
VA and non-VA medical records, or 
other records from government 
agencies, if he identifies the 
custodians thereof.  VA must notify 
the appellant of evidence he 
identified that could not be obtained 
so that he may attempt to obtain the 
evidence himself and submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claim but have yet to be 
associated with the claims folder.  
The RO should also notify the 
appellant that it was unable to 
secure the records from Howard 
Goldman, D.O., for treatment received 
from September 1998 to the present.  
In response the veteran should also 
provide contact information and 
necessary authorizations and releases 
to permit VA to obtain treatment 
records.  

Thereafter the RO should attempt to 
obtain any private medical records 
not previously identified.  Further, 
all VA treatment records, including 
all post-service records of treatment 
for skin, autoimmune or systemic 
disorders, which have yet to be 
secured should be obtained.  The RO 
should inform the veteran of the 
outcome of each records request.  If 
records are not obtained from any 
identified private source, the RO 
must notify the veteran that he is 
responsible for securing these 
records if he desires VA to consider 
them.  All records and responses 
received should be associated with 
the claims folder.  

3.  Thereafter, the veteran should be 
afforded an appropriate VA 
examination to assess the nature and 
etiology of his claimed discoid lupus 
erythematous.  All necessary tests 
should be conducted.  All opinions 
should be explained in full.  The 
claims folder with a copy of this 
remand must be made available to the 
examiner for review in association 
with the examination.  The examiner 
must provide the following opinions:  

?	Is it at least as likely as not 
that the veteran's discoid lupus 
erythematous developed during 
his period of active service 
from September 1960 to June 
1964? 

?	Is the discoid lupus 
erythematous otherwise related 
to the veteran's period of 
active service? 

?	Is the alopecia areata of the 
scalp for which the veteran was 
service-connected in 1965 a 
distinct condition from the 
claimed discoid lupus 
erythematous?  

?	Does the veteran have systemic 
lupus erythematous, and if so, 
was this condition present to a 
compensable degree within the 
first post-service year, from 
June 1964 to June 1965?  

In providing these opinions, the 
examiner should note the presence of 
butterfly-pattern erythematous rash 
over nose as indicated in records of 
hospitalization at Hospital of 
Philadelphia College of Osteopathic 
Medicine in 1971, as contained in the 
claims folder.  

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
to any extent adverse to the veteran, 
he and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

